Hoar, J.
This case falls exactly within the decision in Hazard v. Loring, 10 Cush. 267. The evidence offered did not con tradict the writing in any particular except the receipt. Every sale, not upon credit, is conditional upon the receipt of the consideration agreed. Everything which the written bill imports was true, except that the note received in payment was not such a note as the defendant had agreed to give. He had bought the horse for the price named, but had not paid for him according to his contract. A receipt is always open to explanation. It is not a contract, but merely evidence of the performance of a contract.

Exceptions overruled,.